Broyles, P. J.
The court did not err in overruling the general demurrer and certain grounds of the special demurrer to the petition as Anally amended. Judgment affirmed,.

Bloodworth amd Stephens, JJ., concur.

The court overruled a general demurrer to the petition, and overruled certain special grounds relating to the inspector’s statements, and to allegations as to speed, and as to negligence in failing to ring a bell or give a signal. Counsel for plaintiff in error contended that the alleged negligence of the defendant was not the proximate cause of the injury, and also contended that a recovery was precluded by the fact that the plaintiff when injured was engaged in a violation of the law which, prohibits one from pursuing his occupation on Sunday. Counsel cited: Ayers v. L. & N. R. Co., 5 Ga. App. 454; Wallace v. Cannon, 38 Ga. 199-(95 Am. D. 385); Martin v. Wallace, 40 Ga. 52; Redd v. Muscogee R. Co., 48 Ga. 102; Hughes v. Atlanta Steel Co., 136 Ga. 511.
Osborne, Lawrence & Abrahams, for plaintiff in error.
Francis P. Mclntire, M. H. Bernstein, contra.